Citation Nr: 1031694	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-07 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to December 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

A hearing was held on June 30, 2010, in Huntington, West 
Virginia, before Kathleen K. Gallagher, a Veterans Law Judge who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is in 
the claims file.  After the hearing, the appellant submitted 
additional evidence to the Board, along with a written waiver of 
initial RO review of this evidence.  See 38 C.F.R.         § 
20.1304 (2009).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Resolving the benefit of the doubt in favor of the Veteran, 
the Veteran has exhibited disturbances of motivation and mood, 
difficulty in establishing and maintaining effective work and 
social relationships, and frequent panic attacks.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for an initial disability rating of 50 percent, but no higher, 
for PTSD have been met during the entire appeal period.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 
9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains 
to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).

Upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A.            § 5103(a); 38 C.F.R. § 
3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, 
should an increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration.  Finally, the 
notice must provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to obtain) 
that are relevant to establishing her or his entitlement to 
increased compensation.  However, the notice required by section 
5103(a) need not be specific to the particular Veteran's 
circumstances; that is, VA need not notify a Veteran of 
alternative diagnostic codes that may be considered or notify of 
any need for evidence demonstrating the effect that the worsening 
of the disability has on the particular Veteran's daily life.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice must be provided prior to an initial unfavorable decision 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In this case, the Veteran is challenging the initial disability 
rating assigned following the grant of service connection for 
PTSD.  In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining 
all identified and available evidence needed to substantiate the 
claim, including VA treatment records and private treatment 
records, and by affording him VA examinations in June 2006 and 
April 2008.  Concerning this, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are adequate.  The examiners performed 
mental status examinations, the Veteran's statements considered, 
and the examiners provided the medical information addressing the 
rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in this 
case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

LAW AND ANALYSIS

II.	PTSD

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where a Veteran appeals the initial rating 
assigned for a disability when a claim for service connection for 
that disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
initial rating on appeal was erroneous . . . ." Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran's PTSD is currently evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent evaluation is contemplated for occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is contemplated for total occupational 
and social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for 
mental disorders in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
Veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  Id.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), p. 32).

GAF scores ranging between 61 and 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

Initially, the Board observes that the Veteran has a diagnosis of 
major depression which is not a service-connected disability.  
However, when it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
disability, such signs and symptoms shall be attributed to the 
service-connected disability.  See 38 C.F.R. § 3.102 (2008); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to an initial disability rating of 50 
percent, but no more, for his service-connected PTSD.  

Initially, the Board recognizes that the Veteran's service-
connected PTSD has resulted in symptoms of depressed mood, 
anxiety, panic attacks, chronic sleep impairment, and memory 
loss.  The foregoing symptoms are contemplated by the currently 
assigned 30 percent disability rating.

However, the medical evidence of record also shows that the 
Veteran's PTSD symptomatology matches some of the criteria for a 
50 percent disability rating.  In this respect, there is evidence 
of frequent panic attacks, impairment of memory, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  The Veteran 
testified that he experiences panic attacks frequently and 
suffers from impairment of memory including forgetting people's 
names and tasks.  See hearing transcript.  In addition, the VA 
examination reports show that the Veteran suffers from 
disturbances of motivation and mood including the symptoms of 
depression and anxiety.  For instance, the April 2008 VA 
examination report noted that the Veteran gets irritable and 
depressed.  Furthermore, the records show that the Veteran is 
isolated and likes to keep to himself.  The June 2010 private 
clinical summary noted that the Veteran tends to isolate himself 
from others as much as he can.  The Board notes that although the 
Veteran does not meet all the criteria set forth under Diagnostic 
Code 9411 for a 50 percent rating, it is not required that all of 
the enumerated criteria be met for a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Therefore, 
in resolving the benefit of the doubt in favor of the Veteran, a 
higher disability rating of 50 percent is granted.  38 U.S.C.A. § 
5107(b).

On the other hand, the Board finds that the Veteran is not 
entitled to an initial disability rating in excess of 50 percent.  
The medical evidence does not show that the Veteran has 
experienced symptoms such as speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately, 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; or inability to 
establish and maintain effective relationships.  First, the 
medical evidence does not reveal any evidence of spatial 
disorientation.  The VA examination reports and treatment records 
consistently show that the Veteran is oriented to person, place, 
and time.  There is no evidence that the Veteran experiences 
near-continuous panic or depression affecting his ability to 
function independently.  While the record shows that the Veteran 
is depressed, the Veteran is able to function independently.  The 
April 2008 VA examination report shows that the Veteran is able 
to drive, goes to church, and appears to be able to perform daily 
activities.  In addition, the Board observes that the June 2010 
private social worker noted that the Veteran had impaired impulse 
control.  However, the VA examination reports of record, 
conducted by VA psychiatrists, did not reveal any clinical 
evidence of impaired impulse control.  Indeed, although the 
Veteran has reported that he can get angry quickly, there is no 
evidence that the Veteran has had any periods of violence.  The 
medical evidence also shows that the Veteran has been adequately 
groomed.  Furthermore, the records show that the Veteran reported 
a history of suicidal thoughts, but the Veteran has consistently 
denied any current intent or plan.  See VA treatment records, 
examination reports.  The Board also observes that the Veteran 
has displayed obsessive behavior such as checking the doors in 
his home.  However, there is no indication that this behavior 
interferes with his routine activities.   Lastly, the Board 
recognizes that the Veteran has been noted as having some 
cognitive impairment such as some problems with judgment and 
concentration.  However, as noted above, impaired judgment and 
thought are currently considered in the Veteran's disability 
rating of 50 percent.  There is no objective clinical evidence of 
speech that is intermittently illogical, obscure, or irrelevant 
that would warrant a higher disability rating.  For example, the 
April 2008 VA examination report noted that the Veteran's speech 
and language appear normal.  In reviewing the entire evidence of 
record, the Board finds that the Veteran's symptoms more closely 
approximates the schedular criteria associated with the assigned 
50 percent disability rating for his PTSD.

In regard to family and social life, the record shows that the 
Veteran reports that he is socially isolated.  Moreover, the 
Veteran's wife testified that the Veteran has changed and is not 
the same man.  In addition, the private clinical summaries dated 
in March 2006 and June 2010 show that the Veteran isolates 
himself and that he has moderate to severe social isolation with 
a marked inability to maintain effective social and work 
relationships with a history of marital conflict.  However, the 
April 2008 VA examination report shows that the Veteran is still 
married, he attends church and takes out his grandchildren, 
indicating that the Veteran does have some social interaction.  
As such, there is no indication that the Veteran has an 
inability to maintain effective relationships to warrant 
assignment of a 70 percent disability rating.  

As for evidence regarding employment, the record reveals that the 
Veteran retired in 2003.  However, the Veteran reported during 
the April 2008 VA examination that he retired due to pain in his 
left shoulder.  The VA examiner did acknowledge that the 
Veteran's capacity for readjustment regarding work was limited.  
Furthermore, the March 2006 private clinical summary noted that 
the Veteran was not a candidate for future employment.  Although 
the Veteran would have deficiencies in employment due to his 
PTSD, as noted above, the Board finds that the Veteran's overall 
PTSD symptomatology is more accurately associated with the 50 
percent disability rating.

In light of the above, the Board finds that the evidence does not 
warrant an initial disability rating in excess of 50 percent.  
Although the Veteran had shown some social and occupational 
impairment, the overall medical evidence of record does not show 
that the Veteran has deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  Although 
the private clinical summaries dated in March 2006 and June 2010 
note that the Veteran has chronic and severe symptoms of PTSD to 
include social isolation, marked inability to maintain 
relationships, and impaired concentration, the overall medical 
evidence shows that the Veteran does not meet the majority of the 
symptoms listed for a 70 percent disability rating.  The Veteran 
has not exhibited obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently; spatial disorientation; 
neglect of personal appearance and hygiene or an inability to 
establish and maintain effective relationships.  Thus, the Board 
finds that the overall symptomatology experienced by the Veteran 
is more akin to the criteria for the 50 percent disability 
rating.  See Diagnostic Code 9411.

The Board further observes that the next higher disability rating 
is not warranted because the competent evidence of record does 
not demonstrate that the Veteran's symptomatology approximates a 
100 percent disability rating.  In this regard, while the Veteran 
has reported seeing black shadows, there is no evidence that he 
has gross impairment in thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting self 
or others, disorientation as to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  
Accordingly, his overall symptomatology more closely approximates 
the schedular criteria for the 50 percent disability rating.

In this case, the Veteran has been assigned GAF scores ranging 
from 50 to 55.   According to DSM-IV, which as noted above, VA 
has adopted pursuant to                38 C.F.R. §§ 4.125 and 
4.130, a GAF score of 51 to 60 indicates moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning. Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The record shows 
that the Veteran has been assigned GAF scores of 50, indicating 
more serious impairment.  However, the Board finds probative that 
the Veteran has not demonstrated the majority of the symptoms 
listed in the rating criteria for a 70 percent evaluation under 
Diagnostic Code 9411, or the majority of the symptoms listed in 
the GAF scale for serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting).  The Board is aware 
that the symptoms listed under the 70 percent disability rating 
and in the GAF scale are essentially examples of the type and 
degree of symptoms for that evaluation, and that the Veteran need 
not demonstrate those exact symptoms to warrant a 70 percent 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).   
However, the Board finds that the preponderance of the evidence, 
including the clinical findings associated with the reported GAF 
scores, shows that the Veteran's PTSD symptoms more nearly 
approximate a moderate occupational and social impairment, and do 
not equal or more nearly approximate the criteria for a 70 
percent disability rating.

In reaching this conclusion, the Board acknowledges the Veteran's 
belief that his PTSD symptoms are more severe than the current 
disability rating reflects.  The Board must consider the entire 
evidence of record when analyzing the criteria laid out in the 
ratings schedule.  While the Board recognizes that the Veteran is 
competent to provide evidence regarding his symptomatology, he is 
not competent to provide an opinion regarding the severity of his 
symptomatology in accordance with the rating criteria.  Such 
evidence must come from a medical professional.   See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet App 492 (1992)

Additionally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).   
However, there is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
Veteran's earning capacity due to his PTSD. The Veteran has not 
required frequent hospitalization and the manifestations of his 
PTSD are not in excess of those contemplated by the schedular 
criteria.  Therefore, referral of this case for extra-schedular 
consideration is not necessary.   See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In light of the aforementioned evidence and with the application 
of the benefit of the doubt in the Veteran's favor, the Board 
finds that the Veteran's service-connected PTSD more nearly 
approximates the criteria for a 50 percent disability rating, but 
no more, under the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  


ORDER

Entitlement to an initial disability rating of 50 percent, but no 
more, for service-connected PTSD is granted.   



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


